DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 10/30/20.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2020/023314).
Consider claim 1, Redmond et al. disclose (e.g. figure 10a) a three-dimensional hologram image producing lamp for a vehicle (automotive break or tail lights), comprising:
a light source (812, light source);
 a hologram plate displaying a three-dimensional hologram image (810, reflection hologram);

a housing disposed on a lamp receptacle of a vehicle body and having the hologram plate, the light source, and the curved slope mirror mounted thereon (the device can be employed in automotive break or tail lights) [0002, 0114, 0116].
However, in the embodiment of figure 2 Redmond does not explicitly disclose that the mirror is a parabolic curved surface.  In a related embodiment (e.g. figures 8a-8b) Redmond discloses a parabolic mirror as a curved mirror [0109-0110].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the curved mirror of embodiment 10a with the parabolic curved mirror of figures 8a-8b, in order to utilize a beam collimating element for the mirror to obtain collimated light.
Consider claim 2, the modified Redmond et al. reference discloses (e.g. figure 10a) a three-dimensional hologram image producing lamp, wherein the curved slope mirror extends along a parabola (i.e. the mirror can have a parabolic shape) having a focus at a point, at which the light source is disposed (see figure 10a, the light source is at a focus point) [0114-0116].
Consider claim 3, the modified Redmond reference discloses the three-dimensional hologram image producing lamp, wherein an intersecting point of an x axis and a y axis is an origin O (0, 0), the light source is disposed at point P (0, -p) on the y axis, and the curved slope mirror extends on a parabola corresponding to a value (x, y) 
Consider claim 4, Redmond et al. disclose a three-dimensional hologram image producing lamp, wherein the curved slope mirror is inclined toward the hologram plate at a predetermined angle (see figure 10a, the mirror 818 has an inclination angle towards reflection hologram plate 810) [0113-0116].
Consider claim 5, Redmond does not explicitly disclose that  when directions parallel to a longitudinal direction and a width direction of the hologram plate are set an x direction and a y direction, respectively, an incidence angle α of light  entering the hologram plate and a tilt angle β of the curved slope mirror have a relationship -(90°-a)/2=β with respect to a z direction.  However, it is considered to be within ordinary skill to modify the tilt angle since the mirror is provided at a tilt angle.  Modifying the angles employs routine experimentation to obtain an optimum or workable range.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Redmond to satisfy the claimed relationship by utilizing routine experimentation to obtain a workable range or optimum range of the positioning of the elements.  By modifying the position of the relative elements optimum sizing and image display values can be obtained.

.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2020/023314) in view of Lee et al. (US 2018/0094791).
Consider claim 7, Redmond et al. does not explicitly disclose that the hologram film portion comprises: a first film portion mounted on one surface portion of the plate portion and forming a first three-dimensional hologram image; and a second film portion mounted on the other surface portion of the plate portion and forming a second three-dimensional hologram image.  Redmond et al. and Lee et al. are related as hologram devices.  Lee et al. disclose (e.g. figure 7) a first film portion (2a, hoe of a first color) mounted on one surface portion of the plate portion (2b, hoe of a second color) and forming a first three-dimensional hologram image (2a, hoe of a first color); and a second film portion (2c, hoe of a third color) mounted on the other surface portion of the plate portion and forming a second three-dimensional hologram image (hoes 2a and 2c are formed on opposite sides of hoe 2b) [0048]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify 
Consider claim 8, Redmond et al. disclose a three-dimensional hologram image producing lamp, wherein the housing comprises: a housing body having a space defined therein (816, illumination unit).  However, Redmond does not explicitly disclose a frame connected to a side portion of the housing body, with the hologram plate being disposed thereon; a light source mounting portion connected to a bottom portion of the housing body, with the light source being disposed thereon; and a cover coupled to a top portion of the housing body, with the curved slope mirror being disposed thereon.  Redmond et al. and Lee et al. are related as holographic devices.  Lee et al. disclose (e.g. figure 3) a frame connected to a side portion of the housing body (10, backlight unit, considered to be one of the sides), with the hologram plate (2, HOE)  being disposed thereon; a light source (3, light source unit) mounting portion connected to a bottom portion of the housing body (light source is near the bottom), with the light source being disposed thereon; and a cover coupled to a top portion of the housing body (1-1, reflection unit considered to be the top of the unit), with the curved slope mirror being disposed thereon (reflection unit) [0068-0071]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Redmond to use the films as taught by Lee, in order to obtain a multicolor holographic display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872